I think this judgment should be reversed. I concur in the opinion of O'BRIEN, J., but wish to add thereto an additional reason. The trial court held that the possession and occupation by the railroad company of the strip of land in dispute was not inconsistent with the existence of the lien of the mortgage; or, in other words, that its occupancy and possession were subject to the mortgage. In this, I think, the trial court erred. The records of the county clerk's office disclosed the fact that the railroad company held title through a deed executed by George A. Thomas and wife, who were then the owners, containing full covenants, including that the premises conveyed were free and clear of "all incumbrances whatsoever." This covenant is to the effect *Page 496 
that the lien of the mortgage had ceased to exist so far as the strip of land in question was concerned, and the possession and occupation of the railroad company thereunder would be inconsistent with the presumption that it held subject to the mortgage. This, I think, accompanied with the exclusive and notorious occupation and possession by the railroad company, of which the plaintiff had notice at the time he purchased the mortgage, was sufficient to put him upon inquiry with reference to the rights of the railroad company, and distinguishes this case from that of Briggs v. Thompson (86 Hun, 607), upon which the trial court based its decision.
CULLEN, Ch. J., VANN and WERNER, JJ., concur with GRAY, J.; BARTLETT, J., concurs with O'BRIEN and HAIGHT, JJ.
Judgment affirmed.